Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest “An imaging device, comprising a photoelectric converter that generates a signal charge by photoelectric conversion of light; and a semiconductor substrate, wherein the semiconductor substrate includes a charge accumulation region that is an impurity region of a first conductivity type, the charge accumulation region being configured to accumulate the signal charge; a first impurity region of the first conductivity type, the first impurity region being one of a source or a drain of a first transistor and being adjacent to the charge accumulation region; and a blocking structure that is located between the charge accumulation region and the first impurity region, the blocking structure includes a second impurity region of a second conductivity type different from the first conductivity type, a part of the second impurity region being located on a surface of the semiconductor substrate, and the second impurity region is not in contact with the first impurity region on the surface of the semiconductor substrate”.
[Claims 2-12]: These claims are allowed due to their dependency from claim 1.
Discussion of prior art: Kawahito (US PGPUB 2010114809) teaches a first and second block regions (65 and 66, fig. 41a, Paragraph 358) of p-type conductivity and a charge accumulation region 64 (Paragraph 350) of n-type. So the charge accumulation region and blocking region are adjacent to each other. However the prior art fails to teach “the first impurity region being one of a source or a drain of a first transistor and being adjacent to the charge accumulation region; and a blocking structure that is located between the charge accumulation region and the first impurity region, the blocking structure includes a second impurity region of a second conductivity type different from the first conductivity type, a part of the second impurity region being located on a surface of the semiconductor substrate, and the second impurity region is not in contact with the first impurity region on the surface of the semiconductor substrate”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696